Case: 1:16-cv-08303 Document #: 422-12 Filed: 02/09/21 Page 1 of 4 PageID #:8297




                         Exhibit 12
Case: 1:16-cv-08303 Document #: 422-12 Filed: 02/09/21 Page 2 of 4 PageID #:8298




            STANDARDS FOR HEALTH SERVICES
              IN JUVENILE DETENTION AND
                CONFINEMENT FACILITIES




                                          2015



These standards represent the official position of the National Commission on Correctional
Health Care with respect to requirements for health services in juvenile detention and
confinement facilities. They do not necessarily represent the official position of supporting
organizations or individuals represented on the National Commission on Correctional
Health Care Board of Directors.




               National Commission on Correctional Health Care




                           CCSAO T.S. v. 20th Century 11288
         Case: 1:16-cv-08303 Document #: 422-12 Filed: 02/09/21 Page 3 of 4 PageID #:8299


                                                                                               Health Promotion


         Y-F-03        EXERCISE
         important
                      Standard
                      All juveni les are offered the health benefits of exercise.

                      Compliance Indicators
                      1. Exercise takes place outside the juveni le's room in an area large enoug
                                                                                                  h to
                        accommodate the activity.
                     2. Exercise is offered to all custod y classes of juveniles except those
                                                                                              in transient
                        status. Juveniles who are in segregated housing or lockdown are provid
                                                                                                    ed with
                        opportunities to exercise daily within their unit.
                     3. The frequency of exercise is at least 1 hour daily, 7 days a week.
                     4. All aspects of the staudard are addressed by written policy aud define
                                                                                                 d
                        procedures.

                      Definition
                      Exercise is increased aerobic activity that stimulates and improves physic
                                                                                                 al and
                      mental health through the use of large-muscle activities such as walkin
                                                                                              g, jogging
                      in place, basketball, and isometrics.

                      Discussion
                     The intent of this staudard is to improve juveni les' overall health throug
                                                                                                 h exercise.
                     For adolescents, recreation is necessary for the proper development
                                                                                             of the
                     body. High-energy activities also help alleviate stress that may build
                                                                                              up among
                     adolescents. Recreational exercise cau improve cardiovascular perfor
                                                                                              mauce and
                     enhance overall physical aud menta l health. Exercise can be helpful
                                                                                             in controlling
                     aru,.iety, nervousness, mauic episodes, aud depression.

                     Regarding the use of outside yards, gymnasia, and multipurpose rooms
                                                                                                , providing
                     opportunities for exercise (e.g., basketball, haudball, running, calisth
                                                                                              enics)
                     satisfies the staudard even if juveni les do not take advautage of them.
                                                                                               Although
                     such activities may be more productive under the supervision of a recrea
                                                                                                  tional
                     staff person, this is not required.

                     Permitting in-room exercises does not constitute compliance with standa
                                                                                             rd.
                     Health staff, including mental health staff, should encourage patients
                                                                                            under their
                     care to take advautage of exercise opportunities.

                     There should be a designated room or area (inside or outside) for exerci
                                                                                                 se. Daily
                     outdoor exercise, whenever possible, is recommended. It is also recom
i'   .
                                                                                                mended
                     that health staff advise facility staff about health risks of strenuous exerci
'                                                                                                   se during



                                                                                                         111
                                    CCSAO T.S. v. 20th Century 11410
Case: 1:16-cv-08303 Document #: 422-12 Filed: 02/09/21 Page 4 of 4 PageID #:8300




  National Commission on Correctional Health Care


                  harsh environmental conditions (e.g., extreme heat, sunshine, or cold) that may
                  require hats, sunblock, shade, or suffieiently warm clothing to prevent illness.
                  Health staff also should alert facility staff when there are safety problems with
                  recreational equipment or the environment used for recreation.




                           CCSAO T.S. v. 20th Century 11411
            112
